Order entered August 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00758-CV

                          EQUINE HOLDINGS, LLC, Appellant

                                            V.

                              MICHAEL JACOBY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-18005

                                        ORDER
       Before the Court is appellee’s August 23, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to September 3, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE